IN THE COURT OF APPEALS OF IOWA

                                      No. 22-1166
                               Filed November 17, 2022


IN THE INTEREST OF N.L.,
Minor Children,

B.L., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



         A mother appeals the juvenile court’s denial of her motion to continue and

termination of her parental rights. AFFIRMED.



         Teresa M. Pope of Branstad & Olson Law Office, Des Moines, for appellant

mother.

         Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

         ConGarry Williams, Des Moines, attorney and guardian ad litem for minor

child.



         Considered by Tabor, P.J., and Schumacher and Chicchelly, JJ.
                                          2


TABOR, Presiding Judge.

       A mother, Brooke, appeals the termination of her parental rights to a two-

year-old child. She challenges the statutory ground for termination, requests

additional time, and argues termination Is not in the child’s best interests. She also

contends the juvenile court’s denial of her motion to continue the termination

hearing was an abuse of discretion. After our independent review of the record,

we find the termination ground was supported, additional time was unwarranted,

and termination Is in the child’s best interests.1 We also find no abuse of discretion

in the court’s denial of a continuance. So we affirm.

I. Facts and Prior Proceedings

       This family has been involved with the Iowa Department of Health and

Human Services (DHHS) since before Na.L.’s birth in October 2019. Na.L.’s three

older siblings were removed from Brooke’s care in 2018.2 A younger sibling, No.L.,

was born in June 2021. Because of Brooke’s methamphetamine use, the juvenile

court removed Na.L. from her custody and adjudicated him as a child in need of

assistance (CINA) in October 2020. He was placed with a family friend, where he

has remained since.


1 We review termination-of-parental-rights proceedings de novo. In re M.D., 921
N.W.2d 229, 232 (Iowa 2018). We are not bound by the juvenile court’s findings
of fact. Id. But we give them weight, especially in assessing witness credibility.
Id. Our foremost attention is to the child’s best interests. In re J.C., 857 N.W.2d
495, 500 (Iowa 2014).
2 The older three children were briefly placed with their father, Jeffrey, in 2018, and

then returned to both parents. They were removed again in February 2020
because of Brooke’s methamphetamine use. The juvenile court terminated
Brooke’s parental rights to the older children two weeks before terminating her
rights to Na.L. At the time of that termination, No.L. was Brooke’s only child with
whom she still had a legal tie. But he had been adjudicated as a CINA and placed
with foster parents.
                                         3


       Brooke has a long history of substance-abuse and mental-health concerns.

Her drug tests throughout this case have not demonstrated a trend toward sobriety.

She refused or avoided testing several times. But in 2021, she entered residential

substance-abuse treatment—with baby No.L. in her care. Then, in February 2022,

the mother left the center without letting anyone know where she was taking No.L.

They were eventually located at an apartment Brooke had rented. Brooke was

visibly intoxicated. Also in the apartment were Jeffrey and another man whom

Jeffrey admitted was the parents’ drug dealer. Police removed No.L. from the

parents’ custody. The baby suffered injuries to his head and shoulder while in the

care of his impaired mother, resulting in a founded child abuse assessment.

Brooke later confessed that she had a relapse that day, using methamphetamine

and marijuana.

       The record also reflects Brooke’s struggles with domestic violence and

mental health. Shortly after the children were removed, an argument between

Brooke and Jeffrey required a call to police. Brooke reported Jeffrey assaulted

her.   Both parents have repeatedly violated no-contact orders.          They deny

continuing their intimate relationship. Brooke was ordered to attend mental-health

therapy but was discharged due to nonattendance. She has several diagnosed

but untreated disorders. Her attendance and performance at visitations has been

lackluster according to service providers. And she is unable to have visits at her

apartment due to fire damage that is awaiting repair.

       In mid-May 2022, shortly before the termination hearing, the DHHS worker

transported the parents to their drug testing appointments, where two unusual

events took place. First, the mother refused to provide a hair sample for a hair stat
                                         4


test, though she later agreed. Second, the father confessed to the DHHS worker

that Brooke gave him a small bottle containing “clean” urine. The drug examiner

tested the bottle and confirmed it contained no illegal substances. The mother’s

urine test was also negative for drugs. But the hair stat test came back positive

for methamphetamine and amphetamine.

       The mother did not appear at the termination hearing; the record does not

include a reason for her absence. The court terminated her rights to Na.L. under

Iowa Code section 232.116(1)(h) (2022). Brooke appeals.3

II. Analysis

    A. Motion to Continue

       Brooke first argues the district court abused its discretion by denying her

request to continue the termination hearing. She sought the continuance because

several State’s exhibits were filed three days before the hearing, despite an order

that all exhibits be filed seven days in advance. We review a motion to continue

for abuse of discretion. M.D., 921 N.W.2d at 232. An abuse occurs when the

grounds for the denial are clearly untenable or unreasonable. In re A.M., 856

N.W.2d 365, 370 (Iowa 2014). We reverse only if injustice to the moving party will

result. In re R.B., 832 N.W.2d 375, 378 (Iowa Ct. App. 2013).

       When moving to continue, Brooke’s counsel stated she had not had a

chance to look at the late filings or contact her client. Despite being aware of the

date, Brooke did not attend the hearing. The court denied the request, citing the

statutory timeframes and focusing on the child’s best interests and need for


3The court also terminated Jeffrey’s rights to Na.L. He does not participate in this
appeal.
                                             5


permanency. Still, upon objection, the court refused to admit several late reports.

Three exhibits, though untimely, were admitted. Brooke argues the late filing of

those exhibits justified a continuance. The first exhibit was a court-appointed-

special-advocate report, to which she did not object. And the other two exhibits

were hair-stat test results from mid-May, which were not available to DHHS until

that day. The juvenile court found good cause to admit the results, which show

Brooke tested positive for amphetamine and methamphetamine.4 Brooke was

aware of the outstanding test, and both parties received the results on the same

day. The juvenile court acted reasonably by admitting test results that all the

parties were waiting on. No injustice resulted from their admission. We find no

abuse of discretion.

      B. Statutory Ground for Termination

         Brooke next contends the juvenile court erred in terminating her parental

rights under Iowa Code section 232.116(1)(h). That ground requires proof that the

child (1) is three years of age or younger, (2) has been adjudicated in need of

assistance, (3) has been removed for a specified time, and (4) cannot be returned

to parental custody “at the present time.” Iowa Code § 232.116(1)(h).         She

challenges only the last element. Id. § 232.116(1)(h)(4). Brooke argues the State

did not offer clear and convincing evidence that the child could not have been

returned to her custody “at the time of the termination hearing or within a

reasonable period of time.” But the “within a reasonable period of time” language

does not appear in the statutory grounds, and we interpret “at the present time” to



4   A social worker also testified to the results.
                                          6


mean at the time of the termination hearing. See In re D.W., 791 N.W.2d 703, 707

(Iowa 2010).

       She points out that, although domestic violence was a concern at the start

of the case, no evidence was presented that it remained a concern. And she brings

up her efforts at substance-abuse treatment. The record shows she has been

engaged in services for four years involving five children. Yet the substance-abuse

concerns remain. She discharged early from treatment this February, left without

telling anyone her whereabouts, and was intoxicated while caring for her infant,

which caused him injuries. She tried to tamper with drug tests by providing false

urine samples. And she tested positive for illegal drugs about one week before the

termination hearing. True, she has not suffered domestic violence recently, but

she has not completed counseling to deal with her past exposure to abuse. And

she appears to maintain a relationship with Jeffrey, who assaulted her. She also

has not consistently engaged in mental-health services. Further, although not her

fault, her home is not in a safe condition for children due to the recent fire damage.

So she could not safely resume custody of Na.L. at the time of the hearing. We

affirm termination on this statutory ground.

   C. Request for More Time

       Brooke next challenges the juvenile court’s refusal to give her more time to

work toward reunification. Under Iowa Code section 232.117(5), the court may

order an extension of permanency for up to six months under section 232.104(2)(b)

as an alternative to terminating parental rights. See In re N.J., No. 19-1999, 2020

WL 2988237, at *3 (Iowa Ct. App. June 3, 2020). Such an extension is appropriate

if the court can point to “specific factors, conditions, or expected behavioral
                                            7


changes” that justify believing the need for removal from parental care would no

longer exist after that time. Iowa Code § 232.104(2)(b).

       Brooke emphasizes her substance-abuse treatment and individual therapy.

She admits lapses in her participation in services but attributes some of that to the

fire damage to her home and “cancelation of visits by the in-home worker.” While

Brooke’s home might be ready within six months, she has not in the last four years

resolved the substance-abuse and mental-health challenges that prevent her from

being a safe parent. Given her history of repeated relapses and positive drug tests,

we do not believe the need for removal will no longer exist in six months.

   D. Best Interests of the Child

       As a final argument, Brooke contends it is not in Na.L.’s best interests to

terminate her rights.      In assessing best interests, we must “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2). Brooke cites her

participation in services and positive interactions with Na.L. But the record shows

her engagement with services has been inconsistent. And taking care of a two-

year-old full time requires more focused parenting than Brooke demonstrated in

supervised visitations.

       On the other hand, we may also consider “whether the child has become

integrated into the foster family to the extent that the child’s familial identity is with

the foster family, and whether the foster family is able and willing to permanently

integrate the child into” their family. Id. § 232.116(2)(b). The foster parent has

been caring for Na.L. most of his life. The social worker testified he calls the foster
                                         8


parent “mommy” and looks to her for safety and comfort. The foster parent is

willing and able to adopt Na.L. and is committed to maintaining his contact with his

siblings, as well as his biological parents, so long as they are sober. So, in both

the short- and long-term view, termination of Brooke’s parental rights to Na.L. is in

his best interests.

       AFFIRMED.